21 B.R. 453 (1982)
In the Matter of Brenda HAILEY, Debtor.
Bankruptcy No. 81-04613A.
United States Bankruptcy Court, N.D. Georgia.
March 9, 1982.
*454 Maxine J. Waddell, Decatur, Ga., for debtor.

ORDER
WILLIAM L. NORTON, Jr., Bankruptcy Judge.
Ms. Maxine J. Waddell is the attorney of record for Brenda Hailey, who filed a petition for relief under chapter 13 of the Bankruptcy Code, Case No. 81-04613A, on November 2, 1981.
Neither the debtor nor Ms. Waddell appeared at the debtor's Section 341 meeting of creditors on January 12, 1982.
On January 12, 1982, an order to show cause was issued to Ms. Waddell and on February 16, 1982, a hearing was held before the undersigned for Ms. Waddell to show cause why her fee should not be forfeited because of this failure to attend the debtor's Section 341 meeting.
Ms. Waddell did not make an adequate showing as to why her fee should not be forfeited.
Ms. Waddell's fee is listed as $300.00 in the debtor's Disclosure Statement accompanying the petition. The Disclosure Statement further indicates that none of Ms. Waddell's fee was paid at the time the petition was filed.
IT IS ORDERED, should any fee have been paid Ms. Waddell for debtor in this case, that such entire fee be forefeited for the failure of Ms. Waddell to attend the debtor's Section 341 meeting of creditors as required by her contractual responsibility to represent the debtor under the Code of Professional Responsibility and by the Bankruptcy Rules and orders of this court. Any such fee paid by the debtor to Ms. Waddell is to be refunded to the debtor through the Clerk of this Court on or before ten (10) days from the date of this order.
IT IS SO ORDERED.